               Case 1:14-cr-00484-LGS Document 79 Filed 04/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 UNITED STATES,                                                   :
                                                                  :        14 Cr. 484 (LGS)
                                                                  :
                            -against-                             :            ORDER
                                                                  :
 WILLIAM RAMOS,                                                   :
                                              Defendant.          :
 -------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Court received a letter dated December 16, 2020, from Defendant regarding an

anticipated renewed motion for compassionate release pursuant to 18 U.S.C. § 3582(c), in part based

on the risk of contracting COVID-19 at the MDC. Dkt. No. 67.

        WHEREAS, on February 8, 2021, the Government filed a letter indicating that Defendant was

successfully transferred to Edgefield FCI. Dkt. No. 72.

        WHEREAS, on February 9, 2021, the Court issued an Order directing Defendant to file a letter

informing the Court whether, in light of his recent transfer to Edgefield, South Carolina, he intends to

pursue a renewed § 3582(c) motion for compassionate release (Dkt. No. 73), and no such letter was

received by the Court.

        WHEREAS, on March 10, 2021, the Court issued an Order directing Defendant to file, by

March 24, 2021, a letter informing the Court whether, in light of his recent transfer to Edgefield, South

Carolina, he intends to pursue a renewed § 3582(c) motion for compassionate release. Dkt. No. 78.

        WHEREAS, the Court received by mail, the letter from Mr. Ramos attached as Exhibit A,

dated March 21, 2021, and informing the Court that he intends pursue the anticipated renewed motion

for compassionate release. It is hereby
               Case 1:14-cr-00484-LGS Document 79 Filed 04/07/21 Page 2 of 4




          ORDERED that, Mr. Ramos’s December 16, 2020, and March 21, 2021, letters are construed

as a renewed motion for compassionate release pursuant to 18 U.S.C. § 3582(c) (the “Motion”). It is

further

          ORDERED that by April 22, 2021, the Government shall (1) obtain and send a complete set of

Defendant’s updated BOP medical records to the Chambers e-mail address, (2) transmit a copy of such

medical records to Defendant and (3) file any opposition to the Motion. It is further

          ORDERED that by April 9, 2021, the Government shall transmit a copy of this Order to

Defendant.

Dated: April 7, 2021
       New York, New York
Case 1:14-cr-00484-LGS Document 79 Filed 04/07/21 Page 3 of 4




                   EXHIBIT A
Case 1:14-cr-00484-LGS Document 79 Filed 04/07/21 Page 4 of 4
